Mr. Justice jRobb
delivered the opinion of the Court:
Courts of justice do not look with favor upon forfeitures, which are the result of technical provisions in contracts of insurance. Hartford Life Annuity Ins. Co. v. Unsell, 144 U. S. 439, 36 L. ed. 496, 12 Sup. Ct. Rep. 671; National Benefit Asso. v. Elzie, 35 App. D. C. 294. Especially is this true where there is involved a so-called industrial insurance policy, like the one here in issue; since policy holders of this kind are frequently illiterate and generally little versed in business matters, hence more likely to be guided by the conduct and acts, of the company than by the technical provisions of the policy.. Indeed, it is to be regretted that more adequate protection against the harshness of such contracts is not provided by statute.
The company, after premiums were more than four weeks, in arrears and with full knowledge of that fact, sent its agent to make further collections of premiums. It not only sent him once but nine times, and each one of the payments thus made was turned over to the company “in the same way as other payments or collections.” The collection made August 18th prepaid the policy to August 29th, and another payment was subsequently made which prepaid the policy, as already noted, to-September 5th. Eor ten days, therefore, prior to- the death of the insured, all arrearages had been paid. Eor a period of about seven months after the company \now says the, policy had lapsed, it continued to solicit and receive payment of premiums thereunder from the insured. The testimony of the assistant, superintendent of the company, to the effect that he made several efforts to gain admission to the home of the insured for the purpose of obtaining a certificate of health, indicates that, under the interpretation which the company placed upon the provision in the policy that such a certificate be furnished, the company was to take the initiative here as in the collection of premiums. When the collection of August 25th was made all arrearages had been paid for a week, and yet this collection was. made with the full knowledge on the part of the company that *333no certificate of health had been furnished. As pointed out, in Baltimore L. Ins. Co. v. Howard, 95 Md. 244—257, 52 Atl. 397, “this is a very different condition from the ordinary transmission of the premium by the insured.” While the transmission of the premium by the insured is merely his act, the ,collection of a premium by the company negatives the suggestion now made that the company did not then consider the policy in force. “The act of the company in sending its inspector to make collections, after the instalments which had been in default had been paid, up, obviously implies that the company considered that it had the right to collect; but the right to collect, that is, to demand payment, cannot exist if the policy has been forfeited. * * * A demand of payments after the arrearages alleged to have caused a forfeiture had been settled is therefore equivalent to an assertion that there is money due by the insured to the company, and as no money can be due if the policy has lapsed, the demand, if unqualified, is simply an .assurance that the policy is in force.”
The demand, collection, and retention by the company of premiums after, under the strict letter of the policy, it had lapsed, and the demand, receipt, and retention of a premium after all arrearages had been collected, and without insisting upon a certificate of health, ought and does estop the company from now contending for a forfeiture. See Union Security Life Ins. & T. Co. v. Bond, 16 App. D. C. 579—587. While possibly it would have been better to have permitted the jury to determine whether, upon the whole evidence, the company had not waived the forfeiture provisions of the policy (National Benefit Asso. v. Elzie, 35 App. D. C. 294; Hartford Life Annuity Ins. Co. v. Unsell, 144 U. S. 439, 36 L. ed. 496, 12 Sup. Ct. Rep. 671; Baltimore L. Ins. Co. v. Howard, 95 Md. 244, 52 Atl. 397), we think upon the admitted facts it was not error for the court to direct a verdict upon the theory that the company had estopped itself from claiming a forfeiture. Judgment is therefore affirmed, with costs. Affirmed.